DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10-11 claim,
obtaining a computer-readable program;
analyzing the computer-readable program to identify a constant in code of the computer-readable program, the constant having a constant value in the code of the computer-readable program;
obtaining context data associated with the constant from a portion of the code that includes an occurrence of the constant;
determining a location in the computer-readable program of the occurrence of the constant;
analyzing the context data in relation to the constant value to identify a property of potential inputs to the computer-readable program at the location;
generating an input for the computer-readable program based on the constant value and the identified property; and
providing the generated input to the computer-readable program during execution of the computer-readable program when execution of the computer-readable program reaches the location and without changing the constant value of the constant in the code of the computer-readable program. 

input” and its “location” is unclear to the examiner.  As claimed a constant in the code is identified and context data is obtained from a portion of code that includes an occurrence of the constant.  The location of the constant is then determined and property of potential inputs to the computer readable program at the location is analyzed.  Input is then generated based on the constant value and the generated input is provided to the program during execution when the program reaches the location and without changing the constant value of the constant.  However providing input at the location of a constant is unclear to the examiner.  As claimed the constant is never change so the constant is not the input.  It is unclear to the examiner, what the input is and how the input is inputted at the location of the constant.  The examiner believes that the location in the code is actually a basic block that contains that constant and requires input.  However as claimed the location is “a location in the computer-readable program of the occurrence of the constant” not the input.  Therefore as claimed, it is unclear to the examiner where the location of input is within the code.  
Claims 2-9 and 12-20 are rejected for being dependent on rejected claims 1 and 10-11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 10-11 recite, “analyzing the computer-readable program to identify a constant in code”, “obtaining context data associated the constant”, “determining a location in the computer-readable program of the occurrence of the constant”, “analyzing the context data in relation to the constant value to identify”, and “generating an input for the computer-readable program based on the constant values and the identified property”.  These steps 
  This judicial exception is not integrated into a practical application.  The steps of “obtaining a computer-readable program” is nothing more than  an insignificant pre-solution activity (See MPP 2106.05 (g)) and “providing the generated input to the computer-readable program during execution of the computer-readable program when execution of the computer readable program reaches the location” is nothing more than post solution activity that is a well-understood, routine, conventional activity.  This well-understood activity is shown in previous cited reference Badran et al.  (US 2017/0220455 A1) in paragraph 46 (See MPEP 2016.05(d)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above none of the limitations indicate an integration of the abstract idea into a practical application or amount to significantly more.  Therefore claims 1, 10 and 11 are not patentable eligible.
As per claims 2-4, 6, and 8, all claims claim steps that under their broadest reasonable interpretation can be interpreted as being performed in the mind.  The claims do not indicate an integration of the abstraction idea into a practical application or amount to significantly more. 
As per claims 7 and 9, claims 7 and 9 contain insignificant post solution activity.  The limitations do not integrate the abstract idea into a practical application or amount to significantly more.
As per claims 12-14 and 16-19, claims 12-14 and 16-19 contain similar limitations to claims 2-4 and 6-9.  Therefore claims 12-14 and 16-19 are rejected for the same reasons as claims 2-4 and 6-9.
As per claim 20, claims 20 contains insignificant post solution activity that does not indicate an integration of the abstract idea into a practical application or amount to significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 11 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2009/0199168 A1) further in view of Badran et al. (US 2017/0220455 A1).
As per claims 1, 10 and 11, Hamada et al. teaches the invention as claimed including, “A method comprising: 
obtaining a computer-readable program;
See figure 2 (110).
analyzing the computer-readable program to identify a constant in code of the computer-readable program, the constant having a constant value in the code of the computer-readable program;”
constant, and a operator, which are included in a source program (0040).  The intermediate representation conversion unit retrieves a designator “b>0” as the constraint equation e from the constraint equation data base (0076).  As can be seen in figure 7A the constraint equation e “b>0” is part of the code 601 and the constraint equation includes a constant 0.  
“obtaining context data associated with the constant from a portion of the code that includes an occurrence of the constant;”
determining a location in the computer-readable program of the occurrence of the constant; “
The intermediate representation conversion unit retrieves, from the intermediate representation database, a statement, a function, or a declaration, (context data) each of which is associated with the constraint equation e (0059).  The intermediate representation conversion unit obtains from the intermediate representation database, a function clip (current input) to which the constraint equation “b>0” is added (0077).  Also see figure 7A 602 (location).  The intermediate conversion unit obtains, from the intermediate representation database, a set S of function call statements that calls the function clip (current input) (0080-0081).  Also see figure 7A (603)   As shown in figure 7A the location of the constraint equation containing the constant 601 is shown along with the location of the function clip 602.  As can been see in figure 7B 613 and 612 are changed, therefore the location must be known.
“analyzing the context data in relation to the constant value to identify a property of potential inputs to the computer-readable program at the location;

providing the generated input to the computer-readable program during execution of the computer-readable program when execution of the computer-readable program reaches the location and without changing the constant value of the constant in the code of the computer-readable program.”
The intermediate representation conversion unit analyzes the constraint equation e and the intermediate representation associated (context) with the constraint equation e, and selects an effective optimization method that is applicable to the internal representation of the source program (0060).  The intermediate representation conversion unit converts and optimizes the intermediate representation s based on the constraint equation e and the optimization method (0061).The intermediate representation conversion unit generates a function p’ (generated input) that is a clone of the function p.  The function p’ (generated input) is optimized assuming the constraint equation e (based on constant value) results in true (identified property value)(0067-0068).  
The intermediate representation conversion unit generates a function clip’ (generated input) that is a clone of the function clip (0078).  Also see figure 7B (612).  Function clip’ is optimized assuming the constraint equation “b>0” is true.  In this equation example, a conditional expression of an if statement that evaluates “b>0” is replaced with a constant “true” (0079).  More context is checked such as a>5 which ensures that b>0 with always will be true.  Therefore the intermediate representation unit replaces the function that is called by the function call statement 603 so that the function is changed from clip to function clip’ (0083).  Also see figure 7A (603) [Wingdings font/0xE0] figure 7B (613).  Therefore as shown in figure 7B clip’ will always be called at its location 613 during execution instead of clip and clip’ is a replacement function in which the 
Hamada et al. does not explicitly appear to teach “analyzing the computer-readable program to identify a constant in code of the computer readable program”.
Badran et al. teaches a code analyzer that parses a program to determine the syntactic structure of the source code and generates an abstract syntax tree (AST).  The code analyzer converts the AST into a control flow graph (0021).  A constraint graph is generated by converting the control flow graph.  The constraint graph can identify features of the program such as conditional constructs (0022-0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hamada et al. with Badran et al. because both teach the use of conditional constraints.  Hamada et al. teaches the receiving of a source program 110 and a constraint equation set 111 (figure 2).  Hamada et al. teaches a constraint equation set that includes a set of constraint equations each of which contains at least one of a variable, a constant, and a operator, which are included in a source program (0040).  However Hamada et al. does not explicitly appear to teach how this constraint equation is acquired form the source program.  Badran et al. teaches analyzing code to generate a constraint graph.  This would allow Hamada et al. to find all constraint equations and formulate the constraint equation set and would have been obvious to try.
As per claim 3 and 13, Hamada et al. and Badran et al. further teach, “The method of claim 1, wherein determining the location comprises: 
obtaining a control-flow graph of the computer-readable program; and
obtaining a basic block of the control-flow graph that includes the occurrence of the constant,”
Hamada et al. teaches, the intermediate representation conversion unit retrieves, from the intermediate representation database, a statement, a function, or a declaration, (context data) each of which is associated with the constraint equation e (0059).  The intermediate representation conversion unit obtains from the intermediate representation database, a function clip (current input) to which the constraint equation “b>0” is added (0077).  Also see figure 7A 602 (location).  The intermediate conversion unit obtains, from the intermediate representation database, a set S of function call statements that calls the function clip (current input) (0080-0081).  Also see figure 7A (603)   As shown in figure 7A the location of the constraint equation containing the constant 601 is shown along with the location of the function clip 602.  As can been see in figure 7B 613 and 612 are changed, therefore the location must be known.
Badran et al. teaches the creation of a control flow graph.   Each node in the control flow graph can correspond to a basic block (location) in the program (0021).  The control flow graph is converted or translated into a constraint graph (0022-0023).  Also see 0028 0043.  
“wherein the execution of the computer-readable program reaching the location comprises the execution of the computer-readable program executing the basic block.”
clip’ (generated input) that is a clone of the function clip (0078).  Also see figure 7B (612).  Function clip’ is optimized assuming the constraint equation “b>0” is true.  In this equation example, a conditional expression of an if statement that evaluates “b>0” is replaced with a constant “true” (0079).  More context is checked such as a>5 which ensures that b>0 with always will be true.  Therefore the intermediate representation unit replaces the function that is called by the function call statement 603 so that the function is changed from clip to function clip’ (0083).  Also see figure 7A (603) [Wingdings font/0xE0] figure 7B (613).  Therefore as shown in figure 7B clip’ will always be called at its location 613 during execution instead of clip and clip’ is a replacement function in which the conditional expression is always true.  As can be seen in figures 9A and 9B program 800 is converted to program 810 (0106).    The statement b>0 is replaced with true.  Therefore when executed the function call result=clip’(a) will always call clip’ (when location is reached) which is optimized as true.  
As per claim 4 and 14, Hamada et al. and Badran et al. further teach, ”The method of claim 3 further comprising analyzing the control-flow graph to determine a subset of basic blocks of control-flow graph that depend on an input to the computer-readable program, wherein the obtaining the basic block comprises obtaining the basic block from among the subset of basic blocks.”
Hamada et al. teaches, the intermediate representation conversion unit generates a function clip’ (generated input) that is a clone of the function clip (0078).  Also see figure 7B (612).  Function clip’ is optimized assuming the constraint equation “b>0” is true.  In this equation example, a conditional expression of an if statement that evaluates “b>0” is replaced with a constant “true” (0079).  More context is checked such as a>5 which ensures that b>0 with always will be true.  Therefore the intermediate representation unit replaces the function that is called by the function call statement 603 so that the function is changed from clip to 
Baldran Once the constraint graph identifies one or more variables or expressions, the constraint graph unit can determine whether any of these variables are dependent on other variables in the control paths of the constraint graph, or whether any other variables are dependent on the identified variables. The constraint graph unit can recursively analyze the program, its expressions, and basic blocks to determine variable dependency along different control flow paths (0028).
Claims 2 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2009/0199168 A1) and Badran et al. (US 2017/0220455 A1) as applied to claims 1 and 11 above, further in view of Aditham (US 2019/0089720 A1).

As per claims 2 and 12, Hamada et al. and Badran et al. do not explicitly appear to teach, “The method of claim 1, wherein analyzing the computer-readable program comprises analyzing a read-only-data section of disassembly code of the computer-readable program and identifying the constant in the read-only-data section.”
Hamada et al. teaches a constraint equation set that includes a set of constraint equations each of which contains at least one of a variable, a constant, and an operator, which are included in a source program (0040).  

	However Hamada et al. and Badran et al. do not explicitly appear to teach analyzing read-only data sections of disassembly code”
	Aditham et al. teaches a disassembler configured to convert object code to assembly code (0036).  The disassembled object code of the compiled program can be used to generate the control flow graph (0157).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hamada et al. and Badran et al. with Aditham et al. because Badran et al. teaches the use of a control flow graph that can be used to generate a constraint equation of Hamada et al. and Aditham et al. teaches that a control flow graph can be generated by the disassembly of a compiled program.  This will allow Hamada et al. to disassemble a compiled program in order to determine constraint equations and would have been obvious to try. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but are moot due to amendment.  Please see above rejection. 


Examiners Note
	The examiner has drafted a proposed amendment to claim 1.  If this amendment is accepted and all other independent claims are similarly modified the examiner believes the application will be in condition for allowance. 
1.    (Proposed Amendment DO NOT ENTER /MG/ ) A method comprising: 
obtaining a computer-readable program;
analyzing the computer-readable program to identify a constant in code of the computer-readable program, the constant having a constant value in the code of the computer-readable program;
obtaining context data associated with the constant from a portion of the code that includes an occurrence of the constant, wherein the occurrence of the constant is identified and lines of code adjacent to the occurrence of the constant are identified, the identified lines of code are analyzed to determine the context data; 
determining a location in the computer-readable program of the occurrence of the constant, wherein determining the location comprises:
obtaining a control-flow graph of the computer-readable program;
determining a subset of basic blocks of the control-flow graph that depend on a input to the computer-readable program; and
obtaining a basic block from the subset of basic blocks that includes the occurrence of the constant, wherein the basic block is the determined location;
analyzing the context data in relation to the constant value using a machine-learning technique to identify a property of potential inputs to the computer-readable program at the determined location;
generating an input for the computer-readable program at the determined location based on the constant value and the identified property; and
automatically providing the generated input to the computer-readable program during execution of the computer-readable program when execution of the computer-readable program reaches the determined location 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199